Case 1:19-cv-11605-WGY Document 30 Filed 01/28/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

GIGI KAI ZI CHAN,
Plaintiff, C.A. NO.: 1:19-cv-11605-WGY

Vv.

WELLINGTON MANAGEMENT
COMPANY LLP and CHARLES ARGYLE

Defendants.

 

 

NOTICE OF APPEARANCE
Please enter the appearance of Hampton M. Watson as additional counsel for the Plaintiff

Gigi Kai Zi Chan in the above-captioned matter.

Dated: January 28, 2020

/s/ Hampton M. Watson
Barbara A. Robb (BBO #639976)
Patrick J. Hannon (BBO #664958)
Hampton M. Watson (BBO #705983)
Hartley Michon Robb, LLP
155 Seaport Boulevard, 2nd Floor
Boston, MA 02210
(617) 723-8000
brobb@hartleymichonrobb.com
phannon@hartleymichonrobb.com
hwatson@hartleymichonrobb.com
Attorneys for Plaintiff

 
Case 1:19-cv-11605-WGY Document 30 Filed 01/28/20 Page 2 of 2

CERTIFICATE OF SERVICE
I hereby certify that this document, filed through the ECF system, will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants by regular mail on

January 28, 2020

/s/ Hampton M. Watson
